UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


JOHN VANOUS,                                      §
                                                  §
                Plaintiff,                        §
                                                  §
versus                                            §    CIVIL ACTION NO. 1:20-CV-536
                                                  §
TDCJ-CID OFFICERS,                                §
                                                  §
                Defendants.                       §
          MEMORANDUM ORDER ADOPTING THE MAGISTRATE JUDGE’S
                   REPORT AND RECOMMENDATION

         John Vanous filed this civil rights lawsuit pursuant to 42 U.S.C. § 1983. The court

previously referred this matter to the Honorable Keith F. Giblin, United States Magistrate Judge,

at Beaumont, Texas, for consideration pursuant to applicable laws and orders of the court.

         Plaintiff has filed a motion for temporary restraining order. The magistrate judge has

submitted a Report and Recommendation of United States Magistrate Judge recommending the

motion be denied as moot.

         The court has received the Report and Recommendation of United States Magistrate Judge,

along with the record, pleadings, and all available evidence. No objections were filed to the
Report and Recommendation.
                                              ORDER

         Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct

and the report of the magistrate judge is ADOPTED. The motion for a temporary restraining oder

is DENIED as moot.


         SIGNED at Beaumont, Texas, this 2nd day of June, 2021.




                                             ________________________________________
                                                         MARCIA A. CRONE
                                                  UNITED STATES DISTRICT JUDGE
